DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 12/18/20. By virtue of this amendment, claim 37 is newly added, thus, claims 1-37 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Van De Ven et al (US Pub. No: 2010/0103678).
Regarding claim 37, Van De Ven et al obviously disclose or capable of performing that, a light source (figure 7B) comprising: a heat-dissipating structure having a first surface( metal layer(292) in the surface of the sub-mount (242), paragraph [0266]); and a plurality of light emitting diodes (LEDs) (LED chips) mounted on the first surface of the heat- dissipating structure (metal layer(292) in the surface of the sub-mount (242)), wherein the plurality of LEDs (LED chips) are mounted directly on the first surface of the heat- dissipating structure, and wherein the plurality of LEDs are distributed in respective positions on the heat- dissipating structure, such that a surface area presented by the heat-dissipating structure is configured to dissipate heat generated by each the plurality of LEDs to surrounding air without using a finned heat radiator or being directly connected to an additional heat-radiating surface.
Allowable Subject Matter
Claims 15-36 are allowed.
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844